Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of an camera lens system having the claimed structure and claimed limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed elements and claimed limitations, including as recited in independent claims 1 (with claims 2-12 dependent on claim 1), a camera lens system for an endoscope comprising at least three lenses, wherein the first lens, when starting from the object side, is a negative lens, the following lenses moving toward the image side are positive lenses, wherein the system comprises the following features: 
a)    45 < V1d < 75;
b)    │V1d - V2d│< 10;
c)    │V1d - V3d│< 10;
d)    │V2d - V3d│< 10;
e)    1.45<n1d<1.75
f)    │n1d - n2d│< 0.1;
g)   │n1d - n3d│< 0.1;
h)    │n2d - n3d│< 0.1;
i)    0.4 mm < f < 0.7 mm;

j)    -3 < f1/f < -2;
k)    1.1<f2/f<1.3;
l)    2.5 < f3/f < 3.5,
wherein V1d, V2d and V3d are the Abbe numbers of the first, second and third lens respectively, n1d, n2d and n3d are the refractive indices of the first, second and third lens respectively, f is the focal length of the objective of the system, f1, f2 and f3 are the focal lengths in mm of the first, second and third lens respectively; with respect to independent claims 13 and 14, the camera lens of claim 1 is incorporated, with all the same structural elements and conditional limitations.
The present invention provides a camera lens system for an endoscope which provides a better cost structure and an improved performance concerning the size of the system.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Drawings
The drawings were received on 7-10-19.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are a U.S. Patent and U.S. Patent Pubs. to various descriptions for camera and/or imaging lens systems mostly for endoscopes:
Takayama et al				U.S. Patent 5,175,650
Homma et al					U.S. Patent 6,905,462 B1
Harada					U.S. Patent 9,468,358 B2
Takada et al					U.S. Patent 10,634,884 B2
Asami						U.S. Patent Pub. 2008/0080065 A1
Do						U.S. Patent Pub. 2012/0250165 A1
Hirose						U.S. Patent Pub. 2013/0278714 A1
Amanai et al					U.S. Patent Pub. 2018/0307010 A1
Kubota et al					U.S. Patent Pub. 2018/0364456 A1
Katakura					U.S. Patent Pub. 2018/0373018 A1.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EVELYN A LESTER/Primary Examiner
Art Unit 2872